Citation Nr: 1716097	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  08-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for anxiety disorder, not otherwise specified (NOS).

2.  Entitlement to service connection for depression.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The May 2009 decision denied entitlement to a TDIU, and the January 2013 decision denied service connection for anxiety and depression.

The Board remanded the TDIU claim for further development in October 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran was afforded a VA mental disorders examination in January 2013.  He was diagnosed with polysubstance dependence, in early partial remission, and anxiety disorder NOS.  The Veteran reported that he served in Germany and "didn't like it, wasn't what I thought it would be."  He asserted that he used alcohol to cope with his feelings associated with that period.  The examiner noted that an April 1981 service treatment record (STR) revealed that the Veteran endorsed depression or excess worry and loss of memory; however, subsequent National Guard records were silent for endorsement of depression, excessive worry, or loss of memory.  Thus, given the Veteran's 22-year history of alcohol and drug abuse dating back prior to the early 1980s, it was less likely as not that the claimed depression and anxiety were the result of military service.  The examiner opined that the Veteran's history of polysubstance dependence, which was in no way related to his military service, most likely contributed to the majority of any mood or anxiety disorder symptoms, if not caused the disorders.  

In August 2013, the Veteran submitted an opinion from a private clinician, A.F., Ph.D., HSPP.  Dr. A.F. noted that the Veteran began drinking as a teenager, with polysubstance use beginning in the military and escalating after development of his medical problems, including service-connected tinnitus and right foot pain.  Dr. A.F. indicated that the VA examiner made no reference to the well-established fact that there is a significant comorbidity of pain, substance abuse, and mood disorders.  Dr. A.F. opined that the Veteran's service-connected medical conditions, with significant associated pain, resulted in clinically significant anxiety and substance abuse, comorbid condition.  He further opined that the VA examiner made an unwarranted assumption that the Veteran's substance abuse caused the anxiety disorder.  

The Board finds that neither medical opinion is a sufficient basis on which to determine whether any diagnosed acquired psychiatric disorder is related to the Veteran's active service.  The VA examiner did not adequately discuss the Veteran's report that he used alcohol to cope with negative feelings during active service.  The VA examiner also indicated that the Veteran's psychiatric diagnoses were not caused by his medical conditions, but did not indicate whether the Veteran's service-connected right foot condition and tinnitus aggravated the psychiatric diagnoses.  Dr. A.F. explained his opinion regarding the VA examiner's conclusions, but did not provide sufficient rationale for his own conclusions.  For instance, he noted that the Veteran began drinking as a teenager, prior to his military service and development of medical conditions, but did not explain how he reached the conclusion that the drinking did not cause the psychiatric condition(s).  Thus, the Board finds that another medical opinion should be obtained to determine the nature and etiology of any diagnosed acquired psychiatric disorders, to include scheduling the Veteran for a VA examination if necessary.

With regard to the issue of entitlement to a TDIU, any decision on the service connection claims being remanded herein may affect the claim for a TDIU.  Any grant of a pending service connection claim could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who conducted the January 2013 VA examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

After reviewing the entire record, the examiner should provide an opinion on:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder had its origin during, or is in some way the result of, the Veteran's period of active military service.

The examiner should specifically take into account and discuss the Veteran's report of using alcohol in service to cope with his negative feelings about his service in Germany.  

The examiner should also specifically take into account and discuss Dr. A.F.'s opinion.

(b) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder was aggravated beyond the normal progression (chronically worsened) by any service-connected medical condition, including residuals of right fifth toe surgery, bilateral hearing loss, and/or tinnitus.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




